WADE G. MICHAELS,[1] Petitioner Below, Appellant,
v.
CAROLE C. MICHAELS, Respondent Below, Appellee.
No. 378, 2008
Supreme Court of Delaware
Submitted: June 4, 2009
Decided: July 23, 2009
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
Carolyn Berger, Justice
This 23rd day of July 2009, upon consideration of the briefs of the parties, it appears to the Court that the judgment of the Family Court should be affirmed on the basis of and for the reasons set forth in its Reissued Amended Order dated April 7, 2009.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court is AFFIRMED.
NOTES
[1]  By order dated July 29, 2008, the Court, sua sponte, assigned pseudonyms to the parties under Supr. Ct. R. 7(d).